Citation Nr: 0125637	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-15 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran had active duty from June 1954 until July 1957.  

The current appeal arose from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
service connection for asbestosis with assignment of a 
noncompensable evaluation effective March 6, 1996.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) held at the 
RO in August 2001, a transcript of which has been associated 
with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  




The veteran filed his claim for service connection for 
asbestosis in March 1996.  In February 2000 the RO granted 
service connection for asbestosis and this issue is no longer 
on appeal.  The RO assigned an initial noncompensable rating 
for the service-connected asbestosis, effective March 6, 
1996.  The veteran appealed that decision and it is this 
issue that is currently on appeal.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).  

The Board notes that the VA Rating Schedule that addresses 
interstitial lung disease was amended during the pendency of 
this appeal.  61 Fed. Reg. 46720-46722 (Sept. 5, 1996) 
(effective November 7, 1996).  Thus, the regulatory criteria 
governing the evaluation of the veteran's asbestosis changed 
while his claim was pending.  

As previously stated, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Prior to October 7, 1996, and by analogy in accordance with 
38 C.F.R. § 4.20, VA regulations provided a 10 percent rating 
for unspecified pneumoconiosis where the disease was 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  A higher evaluation of 30 
percent required moderate unspecified pneumoconiosis with 
considerable fibrosis and moderate dyspnea on slight 
exertion, confirmed by pulmonary function tests.  38 C.F.R. 
§ 4.97, Diagnostic Code 6802 (1996).  





Under the new regulation, asbestosis is evaluated under the 
General Rating Formula for Interstitial Lung Disease.  A 10 
percent evaluation is assigned for a Forced Vital Capacity 
(FVC) of 75 to 80 percent of predicted, or; a Diffusion 
Capacity of the lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66 to 80 percent.  A higher evaluation 
of 30 percent requires a FVC of 65 to 74 percent of predicted 
or a DLCO (SB) of 56 to 65 percent.  38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2001).  

The Board notes that the veteran's claim for an initial 
compensable rating, for the period beginning on October 7, 
1996, must be evaluated under both the previous criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is more 
favorable to his claim, if indeed one is more favorable than 
the other.  For the period prior to October 7, 1996, the 
revised regulations cannot be applied.  DeSousa v. Gober, 10 
Vet. App. 461 (1997); McKay v. Brown, 9 Vet. App. 183, 187 
(1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

Initially, the Board notes that the RO did not rate the 
veteran's service-connected asbestosis under the rating 
criteria in effect prior to October 7, 1996 or make a 
determination that the revised regulations were more 
favorable to his claim for the period beginning on October 7, 
1996.  Moreover, the RO did not provide the veteran the 
rating criteria in effect prior to October 7, 1996 in the 
June 2000 Statement of the Case.  38 C.F.R. § 19.29 (2001).  

The veteran testified that he has undergone reexamination of 
his service-connected disability by private treating 
physician, JMcA, MD, on an annual basis.  Transcript, pp. 4-5 
(Aug. 2001).  The evidence currently of record from this 
physician does not include examination records dated 
subsequent to 1997.  The duty to assist the veteran includes 
obtaining relevant medical treatment records.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).



The Board also finds that the VA examinations are not 
adequate for rating the veteran's service-connected 
asbestosis under the new regulations.  He underwent VA 
pulmonary function testing in July 1997, August 1997, 
November 1998 and January 2000.  These examination reports 
include the FVC percent predicted, but they do not 
specifically include the DLCO (SB) percent predicted.  Under 
the new regulation, a 10 percent evaluation is assigned for a 
FVC of 75 to 80 percent of predicted, or; a DLCO (SB)) of 66 
to 80 percent.  38 C.F.R. § 4.97, Diagnostic Code 6833 
(2001).  

While the July 1997 and November 1998 findings include 
"DCO" percents predicted, it is not clear whether such 
percentages are the equivalent of DLCO (SB) percents 
predicted.  Neither the Board nor the RO are competent to 
interpret medical test results.  Consequently, additional 
medical development is required.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  

On remand, the RO should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Under the circumstances the case is REMANDED for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his asbestosis.  

The veteran testified that he has 
undergone reexamination of his service-
connected disability by Dr. JMcA on an 
annual basis.  The evidence currently of 
record from this physician does not 
include examination records dated 
subsequent to 1997.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, and private treatment 
reports, specifically those of Dr. JMcA.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 46,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

3.  The RO should arrange for a VA 
special pulmonary examination of the 
veteran by a pulmonary specialist if 
available or other appropriate medical 
specialist to include on a fee basis if 
necessary to determine the impairment due 
to the service-connected asbestosis.  The 
claims file, copies of the previous and 
amended criteria for rating pulmonary 
disease, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  This MUST include 
pulmonary function testing.  The report 
MUST specifically include FVC percent 
predicted and DLCO (SB) percent 
predicted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  It is requested that 
the examiner provide explicit responses 
to the following question:

(a)  Based on the VA pulmonary function 
testing in July 1997, August 1997, 
November 1998 and January 2000, what is 
the correct DLCO (SB) percent predicted 
for each pulmonary function examination?  

Any opinions expressed as to the severity 
of the service-connected asbestosis must 
be accompanied by a complete rationale.  



The veteran is hereby advised that 
failure to report for any scheduled VA 
examination may result in a denial of his 
claim.  Moreover, the governing 
regulation provides that failure to 
report without good cause for a VA 
examination(s) in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (2001); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an initial 
compensable evaluation for asbestosis.  
In so doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2001), and 
Fenderson, supra, as warranted.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


